It is a pleasure to join the 
Assembly today. Yesterday a journalist asked me to 
describe Somalia in 15 seconds. First, let me say that 
Somalis are great storytellers, so asking a Somali to say 
anything in 15 seconds is very difficult. I really had to 
think about where to begin. I told him that if he could 
think of a problem, then Somalia has it, and often at the 
same time as other problems — war, piracy, extremist 
terrorist groups, famine, droughts, floods. But that was 
the Somalia of yesterday, not the Somalia of today. 
I fear that many people’s experience of Somalia is 
confined to films — such as the recent Captain Phillips 
and re-runs of Black Hawk Down — or YouTube scenes 
of the horrific Westgate Mall incident in Kenya, or an 
ever-growing number of titles on library bookshelves 
that include the words “failed State”, or references to 
a long war. But if we shrink our perspective to just 
that glimpse, we miss the beauty of the very different 
picture that we are painting right now in Somalia. The 
Somalia I lead as President is a very different country. 
My Somalia is not a 15-second summary of problems. 
It is not a Somalia of failure.

We may still be fragile, but we are no longer a 
broken State. September of 2012 marked a milestone 
for Somalia with the establishment of a new Federal 
Government built on national consensus and universally 
recognized by the international community. At its start, 
the Federal Government of Somalia faced multiple 
complex challenges, a stark lack of resources and only 
very basic institutional and Government structures. The 
country was divided, with no clear path to unification. 
Al-Shabaab and other militia groups controlled most of 
our territory. The task ahead of us was daunting and the 
expectations from both our people and our international 
partners were very high. Everything was a priority, 
from security to political inclusivity, and from health 
care and education to private-sector development and 
basic economic reform.

We faced the significant challenge of having to 
build frameworks and institutions while simultaneously 
delivering immediate, tangible benefits for our people, 
in the form of schools, hospitals, roads and more. We had 
to deliver on that long list of interrelated priorities while 
simultaneously dealing with a politically fragmented 
environment and fighting a war against terrorist 


groups. And we have succeeded. The foundation for the 
future has been laid through our clear military defeat 
of Al-Shabaab, which has been made possible only 
through the joint efforts of the Somali National Army 
and the African Union Mission to Somalia. More than 
70 per cent of Somalia’s southern and central regions 
has now been liberated from the scourge of Al-Shabaab 
and restored to the control of the Federal Government 
of Somalia.

Over the past two years we have focused on building 
foundations and laying the groundwork for reform. 
We have developed legal frameworks, governance 
structures and public financial management reform 
processes. We have formalized Somalia’s presence 
in the international community, strengthened our 
relationships with neighbouring countries, restructured 
key institutions, established forums for dialogue, 
developed a path for political reform and put in place 
the architecture for linking international support to our 
priorities through the New Deal Somali Compact.

We have made major progress in reforming 
public financial management, putting in place better 
accountability measures, controls and governance 
structures. Key legislation has been drafted, budget 
policy developed and the capacity of the offices of the 
Accountant General and Auditor General strengthened. 
An annual budget, developed with the implementation 
of Government-wide work plans and priorities in mind, 
has been delivered. A new governor and board of 
directors have been appointed for the Central Bank of 
Somalia, which we launched from scratch. A financial 
governance committee, constituting an advisory body 
held jointly by the Federal Government and international 
financial institutions, has been established to provide 
greater transparency and oversight of financial 
transactions in Somalia.

We can take heart in the fact that distinct progress 
has been made in moving the country from failed-
State status to that of a nascent nation with functioning 
institutions. Today, in September 2014, I am confidently 
able to say that, with the support of the Somali people 
and the engagement of the international community, 
Somalia has undergone a remarkable transformation. 
Today we have a country that is beginning to unite as 
a nation, behind a vision that in 2016 will see a federal 
and united Somalia, a Somalia that will meet our 
aspirations for a better future.

But we cannot rest there. Somalia has always had 
an enormous capacity for playing a long game, and now 
more than ever we must stay our course. Somalia is 
at a critical juncture in its efforts to achieve security 
and stability. This past year has seen a rise in terrorist 
groups and activities around the world. Today, the reach 
of terrorists is not confined to one country; it is a global 
issue that requires global action. More than any other 
fragile State today, Somalia has significantly advanced 
in its fight against terrorism. We are winning the war, 
but we must also win the peace. President Obama spoke 
earlier this week of being at a crossroads of war and 
peace (see A/69/PV.5). As Somalis, we know better 
than any other nation the truth of that statement. We 
are at that juncture.

That is why we know that solutions cannot be only 
military in nature. Yesterday we were reminded of the 
origins behind the establishment of the United Nations. 
We were reminded of the power of peaceful political 
reconciliation. Military intervention can end war, but 
it cannot propagate peace. Dialogue, reconciliation, 
forgiveness — those are the tools of peacebuilders, the 
tools of nation-builders.

As President of Somalia, I reaffirm our commitment 
to denying extremist ideology and its servants any 
hiding place in Somalia. Somalia’s strategic location 
makes it a gateway between the Arabian peninsula and 
the African continent. We cannot defeat Al-Shabaab 
only to allow other extremists, such as the militant 
group known as the Islamic State in Iraq and Syria, to 
find fertile ground. Although the security situation in 
Somalia is improving and Al-Shabaab is becoming a 
spent force, we cannot afford to rest until we achieve 
a final victory. We must strengthen Somalia and 
make it into a firewall, both for security purposes and 
ideologically. Somalia must be strengthened in order to 
prevent the African continent from being once again 
invaded by violent extremists who target innocent 
civilians, spreading their ideology of death. Solutions 
must be sought by applying the rule of law, pursuing 
human rights and affording access to justice. People 
must be allowed to determine their own future and to 
find their own place in that brilliant future.

We must not forget the importance of political 
reconciliation and reform in maintaining long-term 
stability and creating an enabling environment for 
development gains. Two years ago, it quickly became 
clear that the formation of a unified and federal Somalia 
was the key to delivering peace and building sustainable 
security. The Vision 2016 framework was developed 
to encapsulate that important national goal. Vision 


2016 outlines the framework for federalism through 
reconciliation, the adoption of a revised permanent 
constitution through a referendum and the path to 
democratic elections. It is a tall order that cannot be 
overstated.

The Federal Government has undertaken to revise 
our Provisional Constitution by 2016 and adopt it by 
means of a public referendum. We have undertaken to 
deliver a federal Somalia made up of member states. We 
have undertaken to deliver credible, national elections. 
We have not failed on the side of ambition, and we 
must not fail to deliver on our ambition. And we are 
delivering. Led by the Federal Government, together 
with existing and emerging regional stakeholders 
inside Somalia, we have made significant progress in 
the formation of interim regional administrations in 
the south-west and central regions of Somalia through 
dialogue and consultations.

The Constitution Review and Implementation 
Commission was set up in May 2014 and started work 
on reviewing the current Provisional Constitution of 
Somalia. The approval and adoption of the Provisional 
Constitution is critical to an inclusive political 
settlement that paves the way for sustainable security 
and development in Somalia.

In order to create a federal State, it will be 
essential to ensure the full participation of subfederal 
administrations in the political transformation of 
Somalia. The Boundaries and Federation Commission 
will be established and will devise the mechanisms 
for supporting the process of federating Somalia. The 
National Independent Electoral Commission will be 
endorsed by Parliament by the end of 2014. The Federal 
Government is committed to inclusivity and, while 
observing the principles of Somali-Somali dialogue, is 
taking concrete steps to engage all Somalis, including 
women and minority groups, in the political process 
of nation-building. We have seen great progress in 
connecting the Government to the Somali public, thanks 
to the improvement of service delivery, particularly in 
the area of education. In two years we have enrolled 
close to 100,000 students in public schools and 
appointed 2,000 teachers.

We are investing in the strengthening of our Somali 
national forces. The Somali National Army is a key 
element in defeating Al-Shabaab, and we are working 
with our international partners to ensure that we have 
a well-trained, well-equipped, integrated national army 
and other defence institutions in place, so that Somalia 
will one day be well able to defend its own peace and 
participate in international peace.

However, it grieves me to report today that 
the humanitarian situation in Somalia is extremely 
critical. About 3.2 million Somalis need life-saving 
or livelihood assistance right now. A terrible mix of 
drought, rising food prices, increasing malnutrition 
and insecurity is plunging Somalia into a humanitarian 
crisis not dissimilar to the horrific famine of 2011. Out 
of a population of 12.3 million in Somalia, more than 
1 million people face acute food insecurity today and an 
equal number of people are internally displaced. Three 
months ago the humanitarian community and the Federal 
Government sounded the alarm about the impending 
crisis. Humanitarian response plans were prepared 
and launched. Swift action by the Federal Government 
to set up an interim interministerial committee and 
interventions with humanitarian partners and donors 
has mitigated the current crisis. However, a sustained 
and scaled-up response is required now to prevent a 
free fall. The humanitarian appeal for Somalia remains 
severely underfunded. Only 32 per cent of the requested 
$933 million has been received. This situation must be 
addressed urgently. As we enter the last third of the 
year, more than half a billion dollars is still required 
for life-saving activities. Over the past 18 months, 
Somalia has seen a significant amount of progress in 
its political, economic and development sectors. If the 
current humanitarian situation deteriorates into a crisis, 
all those gains will be undermined. We have come too 
far to allow that to happen.

It is clear that, despite challenges, Somalia is 
moving forward on the path of integration, inclusivity 
and peace. We are leaving behind the disorder and 
discord spread by a distorted ideology. I was told 
a remarkable story recently, a true story that I think 
illustrates perfectly the power of reconciliation and the 
triumph of compassion over brutality. One of our Somali 
non-governmental organizations (NGOs) is running a 
social reconciliation programme in some remote areas 
of Somalia. It consists of 12 weeks of intense facilitated 
discussions about truth, designed to disrupt the cycle 
of violence and create a safe space where people can 
tell their stories and, through that exercise, nurture 
understanding. A young man whose family had moved 
to another country when his father was murdered by 
another man from his village heard of the programme. 
He heard that the Somali NGO was training programme 


facilitators, people who would be able to move freely 
from one village to another and teach others the way of 
peace and reconciliation. Rather than as an opportunity 
to pursue peace, this young man, filled with anger at his 
father’s murder, saw it as the ideal way for him to exact 
revenge. He would return to Somalia, undertake the 
training course, gain access to his family’s old village 
under a false pretext, and while there he would kill his 
father’s murderer.

He therefore came home to Somalia, bought a 
weapon, underwent the training and went to the village. 
He made sure that his father’s murderer attended the 
training, while harbouring the destruction of his 
father’s enemy in his heart. But then, something started 
to happen. As he helped the villagers tell their stories of 
violence, of the endless cycle of horror, of the terrible 
choices they had had to make, his heart softened. He 
understood that any choice that involved violence was a 
not a choice at all. One day he stood up at the training 
centre, addressed his father’s murderer, explained that 
he had plotted to kill him and begged his forgiveness.

In a way, this one man’s story echoes the national 
history that we are beginning to tell in Somalia today, 
namely, that our future will not be built on the ashes of 
revenge. It will not be built on the stones of violence. 
We reaffirm our choice of peace. We reaffirm that 
reconciliation, the path that we have chosen, will be 
won through dialogue, through inclusive politics, 
through creating a shared vision of what Somalia can 
be in the future. Our success requires the support of 
our international partners, but most of all it demands 
the ownership and the commitment of the Somali 
people, which we are assuring. As we continue towards 
democratization, now is not the time for scepticism. We 
have laid out our plans, and we need to stand together 
to execute and deliver.

Our achievements and progress have been made 
possible by the determination of the Somali people. 
We welcome and acknowledge the strong support 
of our international partners and look forward to 
their continuing engagement behind our nationally 
led agenda. I acknowledge the commitment and 
the sacrifice of our Somali defence institutions and 
grieve the loss of our soldiers and security staff who 
died in pursuit of peace. I renew my commitment to 
serve the Somali people. Somalia is indebted to their 
resilience and perseverance in the face of extraordinary 
challenges. Somalis look forward to walking, together 
with the nations assembled here, towards a peaceful, 
prosperous future for the nation call Somalia. We are 
very much indebted to the family of the United Nations.
